Citation Nr: 1813498	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-18 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for multilevel spondylosis (claimed as lower back pain).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1949 to May 1950.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide a medical examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 311 (2007).  The Veteran was afforded a VA examination in October 2012 to determine the etiology of his multilevel spondylosis disability.  The examiner provided a negative nexus and speculative rationale regarding the finding of the compression fracture at the T12 vertebra.  The examiner concluded that "the one thing that conceivably could be related to the in-service truck accident is the slight compression fracture of the superior endplate of T12, but this seems to be an incidental finding."  A speculative opinion is not adequate unless a reason is provided for why a non-speculative opinion cannot be rendered.  Therefore, the Board finds the VA examination inadequate, and a remand is needed to address the nature and etiology of the Veteran's back disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran's claims file to a qualified clinician to furnish an addendum opinion regarding the Veteran's low back disability.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability began during active service; or is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.  

Although an independent review of the claims file is required, the examiner is specifically asked to comment on the findings of the compression fracture of the superior endplate of T12.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above-requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.   

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




